Title: From Abigail Smith Adams to Julia Stockton Rush, 7 July 1813
From: Adams, Abigail Smith
To: Rush, Julia Stockton



Quincy July 7th 1813

“The Chamber where the good Man meets his fate
is privileged beyond the common walk
of virtuous Life, quite in the verge of heaven”
Your Letter my dear Madam of June 23d, afforded me that painfull pleasure which we feel in contemplating the virtues, the tallents and the endearments, which altho the dear possessor is no longer with us, the sweet remembrance still remains, and will bloom arround the Tomb, embalm the sleeping dust, impart their influence to Childrens, Children, even to the third and fourth generation
No Man liveth for himself, and surely no Man lived more for others, than he whose death we mourn.
Your Narative was most pathetic, you waterd it with your tears when writing it, I did so when reading it—
But my dear Madam,, what is the voice of our Friend from the Grave? weep not for me, my beloved wife wish me not back again, where I must suffer and endure, I had finished the work assignd me, and am now with the spirits of the just made perfect. your duties are not yet fullfilld—your Children claim your care, a double duty devolves upon you, let not unavailing grief for the dead, deprive you of the power to fullfill them—Submit with humble confidence to that Being who has promised to be the Husband of the widow, and the father of the fatherless
Reflect upon the blessing’s which yet surround your virtuous affectionate and amiable daughters—sons who do honour to their parents, and stand high in the confidence of their Country, their ospring like olive plants rising around you, a competency for your support, and the blessings of thousands which now arises like incense to my memory—in the midst of your sorrows let these comforts delight your soul.
My dear Friend, I feel for the delicate situation in which this unhappy war has placed your two daughters—what ever their feelings may, and must be towards their native Country, it is their duty to follow the destiny of their Husbands I am sure they will never be deficient, in humanity and tenderness towards those, whom the fortune of war may place in the hands of their Enemies, but will always bear in mind
“That mercy I to others show
That mercy show to me.”
The Bonds of Friendship and consanguinity, ought never to have been severd between the two Nations, but whence come wars and fightings?
Shall I burden your mind by a communication of my own troubles? No. I know you will participate them—my dear daughter whom you recollect two years since, had a cancer taken from her Breast, is again in affliction from a similar complaint in her other Breast, added to this she has been confined ever since last december—with the Rheumatism. attended with violent pains so as to reduce her, and in a great measure deprive her of the use of her Limbs—Her great and earnest desire is, to get if possible to her parents, and Friends—the Col, being absent in Congress, and leaving her in a state as he judged of convalescence, intended to accompany her here upon his return from Washington, since his absence she has been much worse her son went on from Nyork as soon as learnt how ill she was and he has made every exertion to obtain exercise for her, which has so far succeeded, that he wrote me last week. he should attempt to get her on by slow degrees if possible—I live in continual fears and apprehensions that every post will bring me some disastrous tidings. the weather is so very Hot, and She So weak & low—I can do no more, than commit her to kind providence sure that whatever is allotted for us, is wisest and best
I close my Letter with assurances / of the Sincere Regard and Friendship / of,

Abigail Adams